DETAILED ACTION
Claims 1-6 are presented for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046 (Fed. Cir. 1993); In re Longi, 759 F.2d 887 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937 (CCPA 1982); In re Vogel, 422 F.2d 438 (CCPA 1970); In re Thorington, 418 F.2d 528 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, 6-7, and 12 of copending Application No. 17/161001 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the solid electrolyte composition broadly teaches in the chemical formula that M may be at least one metal other than Li, which includes the claimed Ta, Nb , and/or Y, and the stoichiometric amounts of each component overlaps the claimed ranges.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, 7, and 10 of copending Application No. 17/160930 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the solid electrolyte composition broadly teaches in the chemical formula that M may be at least one metal other than Li, which includes the claimed Ta, Nb , and/or Y, and the stoichiometric amounts of each component overlaps the claimed ranges.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-7 of copending Application No. 16/931072 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the solid electrolyte composition broadly teaches in the chemical formula that M may be at least one metal other than Li, which includes the claimed Ta, Nb , and/or Y, and the stoichiometric amounts of each component overlaps the claimed ranges.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 7 of copending Application No. 16/930430 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the solid electrolyte composition broadly teaches in the chemical formula that M may be at least one metal other than Li, which includes the claimed Ta, Nb , and/or Y, and the stoichiometric amounts of each component overlaps the claimed ranges.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 7 of copending Application No. 16/930405 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the solid electrolyte composition broadly teaches in the chemical formula that M may be at least one metal other than Li, which includes the claimed Ta, Nb , and/or Y, and the stoichiometric amounts of each component overlaps the claimed ranges.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Laustsen et al (US 4714664).
Regarding independent claim 1 plus dependent claims 2-5, Laustsen teaches a battery with a non-aqueous electrolyte/cathode comprising a metal salt dissolved therein and an anode that may be lithium metal or lithium alloy, said lithium anode is considered to be protected with a “stable lithium-ion conducting passivation layer,”
wherein said stable lithium-ion conducting passivation layer may be composed of LiNbCl6 or LiTaCl6, said stable lithium-ion conducting passivation layer is a “likely explanation” of reduced self-discharge and/or improved delayed action of load carrying capacity at the battery start,
wherein said stable lithium-ion conducting passivation layer may be formed on the anode surface by including in the electrolyte or cathode up to 0.4 M LiNbCl6 or LiTaCl6 (1:5-21, 1:25-26, and 2:15-26),
wherein while said stable lithium-ion conducting passivation layer is considered to be said “likely explanation,” it would have been obvious to a person to try incorporating said stable lithium-ion conducting passivation layer composed of LiNbCl6 or LiTaCl6 on a lithium metal or lithium alloy anode since Laustsen teaches or suggests such a passivation layer may reduce self-discharge and/or improve delayed action of load carrying capacity at the battery start.

Said stable lithium-ion conducting passivation layer composed of LiNbCl6 or LiTaCl6 on a lithium metal or lithium alloy anode reading on “solid … material,” wherein the preamble limitation “electrolyte” is interpreted to be intended use and does not patentably distinguish the instant invention, e.g. MPEP § 2111.02, said LiNbCl6 or LiTaCl6 composition severably establishing a prima facie case of obviousness of each of the stoichiometric amounts of each component in the claimed composition formula “Li3-3δ-2aY1+δ-aMaCl6-x-yBrxIy,” see also infra, “where, M is at least one selected from the group consisting of Ta and Nb; and −1 < δ < 1, 0 < a < 1.2, 0 < (3 − 3δ − 2a), 0 < (1 + δ − a), 0 ≤ x ≤ 6, 0 ≤ y ≤ 6, and (x + y) ≤ 6 are satisfied” (claim 1); “0.025 ≤ a ≤ 0.7 is satisfied” (claim 2); “0.05 ≤ a ≤ 0.5 is satisfied” (claim 3); “-0.5 ≤ δ ≤ 0.5 is satisfied” (claim 4); plus, “−0.3 ≤ δ ≤ 0.2 is satisfied” (claim 5), as may be illustrated by the Table below.

Claim 1
Claim 2,
0.025 ≤ a ≤ 0.7
Claim 3, 
0.05 ≤ a ≤ 0.5
Claim 4,
−0.5 ≤ δ ≤ 0.5
Claim 5, 
−0.3 ≤ δ ≤ 0.2
Art
Overlap
Li3-3δ-2a
0 ≤ 3-3δ-2a < 6
0 ≤ 3-3δ-2a < 5.95
0 ≤ 3-3δ-2a < 5.9
0 ≤ 3-3δ-2a < 4.5
0 ≤ 3-3δ-2a < 3.9
1
1
Y1+δ-a
0 ≤ 1+δ-a < 2
0 ≤ 1+δ-a < 1.975
0 ≤ 1+δ-a < 1.95
0 ≤ 1+δ-a < 1.5
0 ≤ 1+δ-a < 1.2
0
0
Ma
0 < a < 1.2
0 < a < 1.2
0 < a < 1.2
0 < a < 1.2
0 < a < 1.2
1
1
Cl6-x-y
0-6
0-6
0-6
0-6
0-6
6
6
Brx





0
0
Iy





0
0


Since the claimed composition ranges of the instant claim overlap the amounts disclosed by Laustsen, a prima facie case of obviousness is established. See MPEP § 2144.05(I).
Further, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to select the claimed solid electrolyte composition from the stable ion-conducting composition disclosed by Laustsen because Laustsen teaches the same utility (i.e. a stable ion-conducting composition).

In the alternative regarding the limitation “electrolyte,” Laustsen teaches said stable composition with lithium-ion conductivity, so it would have been obvious to a person of ordinary skill in the art to attempt to use said stable composition as a solid electrolyte within a battery, since solid electrolytes in batteries reduce the use of liquid or gel electrolyte, which include environmentally damaging chemicals and/or may potentially result in unwanted thermal runaway events.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa (US 2011/0045355) in view of Laustsen et al (US 4714664).
Regarding claim 6, Ichikawa teaches a lithium battery (e.g. ¶0003), reading on “battery,” said battery comprising: 
a positive electrode; a negative electrode, wherein said negative electrode may use lithium metal or lithium alloy as its active material; and, a solid electrolyte therebetween (e.g. ¶¶ 0015, 19, 21-25, and 70), reading on the limitation “a positive electrode;” a negative electrode; and an electrolyte layer provided between the positive electrode and the negative electrode.” 

Ichikawa teaches said negative electrode may use lithium metal or lithium alloy as its active material (e.g. supra), but does not expressly teach the limitation “at least one selected from the group consisting of the positive electrode, the negative electrode, and the electrolyte layer contains the solid electrolyte material according to claim 1.
However, Laustsen is applied as provided supra, wherein Laustsen teaches or suggests said stable lithium-ion conducting passivation layer composed of LiNbCl6 or LiTaCl6, is expected to reduce self-discharge and/or improve delayed action of load carrying capacity at the battery start when applied as a passivation layer on a lithium-metal or lithium-alloy anode.
As a result, it would have been obvious to apply said stable lithium-ion conducting passivation layer composed of LiNbCl6 or LiTaCl6 of Laustsen on said lithium metal or lithium alloy anode of Ichikawa, since lithium metal or lithium alloy are known to be highly reactive, and said passivation layer of Laustsen is stable and ion-conductive, expected to reduce self-discharge, and/or improve delayed action of load carrying capacity at the battery start.
Ichikawa as modified reading on said limitation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHITOSHI TAKEUCHI whose telephone number is (571)270-5828. The examiner can normally be reached M-F, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOSHITOSHI TAKEUCHI/Primary Examiner, Art Unit 1723